DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “including”.  Per MPEP 2111.03 ‘The transitional term “including”, which is synonymous with “comprising,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  


Claims 1, 3, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0003074 A1 to Kishimoto.
Regarding claim 1, Kishimoto discloses an inorganic fluorescent nanoparticle composite (Fig. 4b) made up by including:
an inorganic fluorescent nanoparticle (16, para [0132]); and
an inorganic fine particle (15) deposited on a surface of the inorganic fluorescent nanoparticle (para [0132] and [0158]).

Regarding claim 3, Kishimoto discloses the inorganic fluorescent nanoparticle composite according to claim 1, wherein the inorganic fine particles have an average particle diameter of 3 to 4 nm (para [0139]), which falls completely within the instantly claimed range of 1 to 1000 nm.

Regarding claim 4, Kishimoto discloses the inorganic fluorescent nanoparticle composite according to claim 1, wherein the inorganic fine particle is made of alumina, or zirconia (para [0158]).

Regarding claim 6, Kishimoto discloses the inorganic fluorescent nanoparticle composite according to claim 1, wherein the inorganic fluorescent nanoparticle is a quantum dot phosphor made of at least one member selected from the group consisting of CdSe, CdTe, ZnSe, ZnTe, InP, and GaAs (para [0383]).

claim 7, Kishimoto discloses a wavelength conversion member (para [0050]) formed so that the inorganic fluorescent nanoparticle composite according to claim 1 is dispersed in a glass matrix (sealant, para [0069]).

Regarding claim 8, Kishimoto discloses the wavelength conversion member according to claim 7, being formed of a sintered body of the inorganic fluorescent nanoparticle composite and a glass powder (para [0208]).

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-086284 A to Tatsuya et al. (hereinafter Tatsuya), provided by applicant in the IDS filed 4/17/19, using a machine translation.
Regarding claim 1, Tatsuya discloses an inorganic fluorescent nanoparticle composite made up by including:
an inorganic fluorescent nanoparticle (20); and
an inorganic fine particle (10) deposited on a surface of the inorganic fluorescent nanoparticle (Fig. 1a and para [0036]).

Regarding claim 2, Tatsuya discloses the inorganic fluorescent nanoparticle composite according to claim 1, wherein the inorganic fine particles (10) have a larger average particle diameter (10 to 100 nm, para [0011]) than the inorganic fluorescent nanoparticles (20) (1 to 10 nm, para [0011]).

claim 3, Tatsuya discloses the inorganic fluorescent nanoparticle composite according to claim 1, wherein the inorganic fine particles (10) have an average particle diameter of 10 to 100 nm (para [0011]), which falls completely within the instantly claimed range of 1 to 1000 nm.

Regarding claim 5, Tatsuya discloses the inorganic fluorescent nanoparticle composite according to claim 1, wherein the inorganic fluorescent nanoparticles (20) have an average particle diameter of 1 to 10 nm (para [0011]), which falls within the instantly claimed range of 1 to 100 nm.

Regarding claim 6, Tatsuya discloses the inorganic fluorescent nanoparticle composite according to claim 1, wherein the inorganic fluorescent nanoparticle is a quantum dot phosphor made of at least one member selected from the group consisting of Group III nitrides such as GaN, AIN, and preferably InN (para [0034]).

Regarding claim 7, Tatsuya discloses a wavelength conversion member (para [0043]) formed so that the inorganic fluorescent nanoparticle composite according to claim 1 is dispersed in a glass matrix (glass sealing member, para [0043]-[0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “including”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya in view of JP2012-087162 A to Mayahara et al. (hereinafter Mayahara). provided by applicant in the IDS filed 4/17/19, using a machine translation.
Regarding claim 8, Tatsuya discloses the wavelength conversion member according to claim 7, but fails to expressly disclose the wavelength conversion member being formed of a sintered body of the inorganic fluorescent nanoparticle composite and a glass powder.
However, Mayahara does teach a wavelength conversion member comprising inorganic fluorescent nanoparticles (nanocrystal phosphor particles, para [0013])) dispersed in a glass matrix (para [0011]) formed of a sintered body of the inorganic fluorescent nanoparticle and a glass powder (para [0010]).
It would be obvious to one of ordinary skill in the art to sinter glass powder and the fluorescent particles as set forth in Mayahara to efficiently fix/bind the fluorescent 

Regarding claim 9, Tatsuya discloses the wavelength conversion member according to claim 7.  Tatsuya fails to expressly disclose wherein the glass matrix is made of a Sn-P-based glass or a Sn-P-F-based glass.
However, Mayahara does teach wherein the glass matrix is a Sn-P based glass (para [0022]).
It would be obvious to one of ordinary skill in the art to employ the Sn-P based glass of Mayahara as the matrix glass of Tatsuya to facilitate low temperature firing (Mayahara, para [0022]) thereby preventing damage to the fluorescent nanoparticle composite and improving the luminous efficiency of the conversion member (Mayahara, para [0021]).

Regarding claim 10, Tatsuya in view of Mayahara discloses the wavelength conversion member according to claim 8.  Mayahara further discloses wherein the glass powder has an average particle diameter of 0.1 to 100 µm (para [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew E. Hoban/           Primary Examiner, Art Unit 1734